ACCEPTED
                                                                                06-14-00230-CR
                                                                     SIXTH COURT OF APPEALS
                                                                           TEXARKANA, TEXAS
                                                                           5/14/2015 9:54:17 AM
                                                                               DEBBIE AUTREY
                                                                                         CLERK

                                 In the
                       Court of Appeals for the
                 Sixth District of Texas at Texarkana          FILED IN
                                                        6th COURT OF APPEALS
                                                          TEXARKANA, TEXAS
 Nick Feizy,                      §                     5/14/2015 11:40:00 AM
     Appellant                    §                          DEBBIE AUTREY
                                                                 Clerk
                                  §
           v.                     §         No. 06-14-00230-CR
                                  §
 The State of Texas,              §
     Appellee                     §

                Trial Number 004-80265-2014 in the
             County Court at Law No. 4 of Collin County
           The Honorable David D. Rippel, Judge Presiding

                          STATE’S BRIEF

                                      Greg Willis
                                      Criminal District Attorney
                                      Collin County, Texas

                                      John R. Rolater, Jr.
                                      Asst. Criminal District Attorney
                                      Chief of the Appellate Division

Oral argument is not requested        Emily Johnson-Liu
                                      Asst. Criminal District Attorney
                                      2100 Bloomdale Rd., Suite 200
                                      McKinney, TX 75071
                                      (972) 548-4323
                                      FAX (214) 491-4860
                                      State Bar No. 24032600
                                      ejohnson-liu@co.collin.tx.us

                                      Rachel Tran
                                      Asst. Criminal District Attorney
                                      Table of Contents

Index of Authorities .................................................................................. ii

Statement Regarding Oral Argument ...................................................... 1

Statement of the Case ...............................................................................1

Statement of Facts..................................................................................... 1

Summary of the State’s Argument.......................................................... 12

Argument & Authorities ......................................................................... 13

Issue (Sufficiency: linking injuries to Appellant's conduct) ................... 13

                 The evidence is legally sufficient to establish
                 that Appellant caused the victim bodily injury.
                 Appellant’s argument to the contrary overlooks
                 evidence in the record, particularly on his
                 wife’s 911 call and in the testimony of the
                 responding officers.

I. Standard of review ............................................................................. 13

II. The evidence is sufficient to show Appellant caused bodily
    injury .................................................................................................. 14

Prayer ...................................................................................................... 20

Certificate of Service ............................................................................... 21

Certificate of Compliance ........................................................................ 21




                                                                                                           i
                                Index of Authorities

Statutes, Codes, and Rules

TEX. PENAL CODE § 1.07(a)(8) .............................................................. 14

TEX. PENAL CODE § 22.01 ................................................................. 1, 14

TEX. PENAL CODE § 22.01(a)(1) ............................................................ 14



Cases

Arzaga v. State,
 86 S.W.3d 767–79 (Tex. App.—El Paso 2002, no pet. ...................... 14

Bolton v. State,
 619 S.W.2d 166 (Tex. Crim. App. 1981) ........................................... 17

Brooks v. State,
 323 S.W.3d 893 (Tex. Crim. App. 2010) ........................................... 13

Clayton v. State,
 235 S.W.3d 772 (Tex. Crim. App. 2007) ........................................... 14

Goodin v. State,
 750 S.W.2d 857 (Tex. App.—Corpus Christi 1988, pet. ref'd) .......... 17

Harris v. State,
 164 S.W.3d 775(Tex. App.—Houston [14th Dist.] 2005, pet. ref'd) . 17

In re I.L.,
 389 S.W.3d 445 (Tex. App.—El Paso 2012, no pet.) ......................... 19

In re M.C.L.,
 110 S.W.3d 591 (Tex. App.—Austin 2003, no pet.) .......................... 19



                                                                                             ii
Jackson v. Virginia,
 443 U.S. 307 (1979) ..................................................................... 13, 14

Lane v. State,
 763 S.W.2d 785 (Tex. Crim. App. 1989) ........................................... 14

Temple v. State,
 390 S.W.3d 341 (Tex. Crim. App. 2013) ..................................... 13, 14




                                                                                              iii
                     Statement Regarding Oral Argument

        Appellant has not asked for argument, and the State likewise

waives argument.

                                  Statement of the Case

Charge....................... Assault Causing Bodily Injury—Family Violence
                                                      Tex. Penal Code § 22.01
                                                                       CR 19

Specific charging language:

                did then and there intentionally, knowingly and
                recklessly cause bodily injury to [L.F.] by
                grabbing, scratching and pinching [L.F.] with the
                defendant’s hand

Plea ......................................................................................... Not Guilty
                                                                                                 5 RR 15

Verdict (Jury)................................................................................. Guilty
                                                                             6 RR 148; CR 393

Punishment (Court) ...................... 180 days’ confinement in county jail,
                                                     Suspended for 12 months
                                                            6 RR 150; CR 394

                                    Statement of Facts

         L.F. returned home from work after picking up her two

children from daycare to find her husband, Appellant, asleep on the

couch. 5 RR 62. The older boy, who was three years old, had

swimming lessons that evening, which everyone in the family usually

                                                                                                       1
attended, but that night, Appellant insisted that he would take the

boy himself. 5 RR 63. Appellant was angry, and L.F. suspected he was

intoxicated. 5 RR 63. As she was later to tell the 911 operator, his

intoxication was a daily occurrence. SX 8-1 at 02:24. When Appellant

returned home with the boy forty-five minutes later, he was angry at

L.F. for not having the boy’s dinner ready. 5 RR 64. L.F. did her best

to stay out of his way. Id.

     Appellant had the elder boy in the bathtub, but instead of

bathing him, Appellant was picking at his own teeth with a dental

tool. 5 RR 64. L.F. got on the elliptical exercise machine, which was

within sight of the bathtub. 5 RR 64. When their son said, “I want to

see mommy,” Appellant slammed the bathroom door. 5 RR 65. L.F.

opened it again so she could see her son, but Appellant again

slammed it closed. 5 RR 65. At that point, L.F. went into the

bathroom and bathed her son. 5 RR 65. Appellant was yelling at her,

calling her a “bitch,” “cunt,” and “worthless.” 5 RR 65. L.F. tried to

ignore him and focus on the child. 5 RR 65.

     When the bath was finished and she was drying her son off,

Appellant started pinching her. 5 RR 66. He pinched her with his



                                                                     2
hands on her stomach, side, and back and “dug his fingers in.” 5 RR

66-68. At the same time, Appellant was laughing, playing, and

tickling his son. 5 RR 66. He alternated between playing around with

his son and stabbing L.F. with the blunt end of the dental tool, while

saying to their child, “Mommy’s crazy. Look she’s crying.” 5 RR 66.

Later, when she was asked at trial if his pinching and using the

dental tool caused her pain, L.F. answered, “Yes.” 5 RR 68.

     When L.F. attempted to leave the bathroom to get the boy’s

clothes, Appellant shut the door to the bedroom, leaving L.F. and

their son in the outer part of the bathroom. 5 RR 67. L.F. said,

“You’re scaring him,” and Appellant opened the door and pushed her

further back into the bathroom. 5 RR 67. L.F. initially held on to her

son, but she later regretted that, wishing she had just given him over

to Appellant earlier. 5 RR 68.

     At some point, Appellant got the boy. When Appellant walked

away, L.F. ran for her phone, which was under the bed, and called

911. 5 RR 67. Appellant also called 911 and claimed that she was

crazy and that she was the one who would not stay away from him. 5

RR 71. L.F. told the operator, “My husband hurt me, and he’s saying



                                                                     3
that I hurt him, and he trapped me in the bathroom with my son.” SX

8-1 at 00:13 to 00:20. She said, “He pinched me in the neck and he

grabbed my son from me.” SX 8-1 at 01:03. When the operator

advised her to get out of danger or leave the room if Appellant would

not leave, L.F. responded, “I can’t get out; he’s got me trapped.” Id. at

01:25. She told the operator that she did not think Appellant was

presently intoxicated, although he had been earlier in the evening. Id.

at 02:24. The operator asked if she needed medical attention, and L.F.

said, “No, he doesn’t hurt me bad enough to need medical attention,

usually . . . I’ve just got a welt or two.” Id. at 02:39 to 02:53. She

described how Appellant had been laughing and pretending it was a

game with her son, when really he was pinching her in the sides. Id.

at 03:08 to 03:35. She said she was scared, and at one point, the pitch

of her voice went up, and she said, “He says he can choke me.” Id. at

03:50.

     Appellant began his call to 911 by saying, “My wife is calling

you guys again.” SX 8-2. He claimed she was bipolar but when asked

if she had ever been diagnosed with the disorder, he admitted that he

was not sure. Id. He told the operator that no one was drunk, that no



                                                                       4
one had any weapons, and that everyone was okay. Id. He asserted

that there was absolutely no reason for L.F. to call 911. Id.

     Two Plano police officers responded: Officer Alec Newton, who

had been an officer for 6 years, and 19-year veteran Officer William

Rollins. Appellant told the officers that his wife had made false

claims against him, that she had “mental problems,” and that she

was possibly bipolar. 5 RR 25-26. At first, Appellant told Officer

Newton that it had never gotten “physical” between them, but he

later claimed that L.F. had pushed him away when they were trying

to grab for the child. 5 RR 32, 52. Even before the officer talked to

L.F. or saw any marks on her, Appellant volunteered the fact that

there were marks on L.F. 5 RR 27. Appellant insisted that they were

self-inflicted. 5 RR 28. The officer noted Appellant had a moderate

odor of alcoholic beverages on his breath. 5 RR 28.

     Officer Rollins found L.F. inside the house, crying and visibly

upset. 5 RR 54. He saw marks on the left side of her neck, marks that

he described as “rug marks” or “light red marks.” 5 RR 54. She told

the officer that Appellant had caused those marks. Id.




                                                                    5
     Officer Newton saw redness on L.F.’s skin on her right side,

which he testified was “consistent with pinching.” 5 RR 27. He also

testified that she had red marks on the right side of her back, that to

him, appeared to be scratches. 5 RR 27, 48. There was also a “light

reddening” on both sides of her neck. 5 RR 27, 48. He characterized

these injuries as reddening but also as “scratches” or “abrasions.” 5

RR 42-43, 48. He testified that the injuries he saw “matched up” with

the story L.F. had told him; they were located on her body in the

same places that he would expect to see injuries based on the account

she had given him. 5 RR 29-30. More specifically, he testified that

L.F. had reddened areas where she claimed she had been pinched. 5

RR 47. In his opinion, the injuries he saw looked painful. 5 RR 29-30.

In addition, he testified that L.F. had said that her injuries were

painful, and he noted in his report that she complained of pain and

abrasions. 5 RR 30, 43.

     The State introduced eight photographs of L.F. that documented

the markings the officers observed. 5 RR 29; SX 1-7. Officer Newton

testified that he could see the redness a lot easier in person than in

the photographs. 5 RR 33. The prosecutor referenced these pictures



                                                                      6
again during L.F.’s testimony about Appellant pinching her and

asked L.F., “how did [Appellant] use his hands to cause these

injuries?” 5 RR 67-68. L.F. responded, “He dug his fingers in.” 5 RR

67.

      At the time of trial, L.F. specifically recalled having visible

marks on her neck; she was never asked whether she also had marks

elsewhere on her body. 5 RR 69. She did not go to the hospital or see a

doctor since she believed that her injuries would heal on their own. 5

RR 69.

      L.F. denied ever having been treated for bipolar or any other

type of mental disorder. 5 RR 71-72. Other than L.F. checking a box

on a counselor’s intake form that she had once had an eating

disorder, the defense had no evidence that L.F. had a mental

disorder. 6 RR 105.

      During Appellant’s case-in-chief, he recalled L.F., who testified

that she had spoken to a divorce attorney before the incident on trial,

which had happened in November 2013. 5 RR 95-96. She testified

that she had been contemplating divorce since September 2013

because she “had been physically harmed often” and she believed her



                                                                     7
children were no longer safe. 6 RR 36. But she still loved Appellant

and was hoping to still avoid divorce, which is why she on one

occasion violated a mutual injunction put in place by the family court

judge, an order that required both L.F. and Appellant to stay at least

100 yards away from each other. 6 RR 13-15. In the divorce case,

which was still pending at the time of trial, L.F. was asking for

exclusive possession of the children and the ability to move their

home out of state one day. 6 RR 14, 43. Appellant’s divorce attorney

testified that a finding of family violence in the case on trial would

mean that Appellant could not be joint managing conservator of the

children and that possibly, L.F. might be able to move the children

anywhere she wanted them to live. 6 RR 56. In the attorney’s opinion,

false allegations were common in child custody cases. 6 RR 60. While

L.F. testified that an expert in the divorce case found she had

battered woman’s syndrome (5 RR 51), Appellant’s divorce attorney

believed the expert had said L.F. did not exhibit all of the

characteristics of a battered woman. 6 RR 62.

     Appellant testified on his own behalf and presented a starkly

different account of the November incident. In his version of events,



                                                                     8
L.F. was the one who was angry that evening. She was yelling at him

and demanded that he take the older boy to his swim lesson alone,

when he had merely asked, “Honey, do you want me to take him or

we can both go?” 6 RR 74-76. When he got home, he fixed the boy’s

dinner for him while she was getting the younger boy to bed. 6 RR 76.

In his version, she was yelling and cursing at him while he was trying

to bathe the older boy. 6 RR 77. He only closed the door so that the

boy would not hear her obscenities. 6 RR 77. She opened the door,

and again he closed it. 6 RR 78. In his version of events, she pinched

him, not the other way around. According to Appellant, L.F. pinched

him in the bicep three times, leaving a mark. 6 RR 79. He offered a

photograph of his injury into evidence. DX 6. It depicted a large

circular bruise about two inches or more in diameter on the inside of

his upper arm. DX 6. Although he admitted he was about 70 pounds

heavier than L.F. and taller, he explained that L.F. lifted weights and

was strong. 6 RR 78, 108. He denied the existence of any dental tools

in the entire house. 6 RR 99. He explained that the officer smelled

alcohol on his breath because when he had come home and fixed the

boy his dinner, he had had a glass of wine. 6 RR 99, 109.



                                                                      9
     Appellant claimed that L.F. voluntarily shut herself with the

boy in the tiny inner bathroom where the commode was. 6 RR 82. He

claimed that as she held the boy and was backing out of the

bathroom, she hit her back on the striker pad where the door latch

contacted the frame. 6 RR 82. He was also sure that she would have

made contact with the window ledge in the small inner bathroom,

since the room was very small for two people. 6 RR 82. In Appellant’s

account, there was also a way to explain the marks on L.F.’s neck.

When she finally opened the door to the small bathroom where she

had shut herself and the boy, he saw the three year old “pushing off of

her neck and yanking on her neckless [sic].” 6 RR 83.

     When the police came, Appellant did not tell them anything

about L.F. pinching him because he did not want to cause trouble. 6

RR 83. Although he did tell the police about her pushing him, he also

recalled his words when asked about pressing charges: “Absolutely

not. I don’t want to see the mother of my children and my wife in jail.”

6 RR 84. As to the incident on Christmas Eve, when she violated the

mutual injunction by coming to where he lived, Appellant claimed

(contrary to her account) that he had not invited her over and was



                                                                     10
shocked when she showed up. 6 RR 95. On cross-examination, he

admitted he had a prior assault arrest. 6 RR 110. He also claimed to

be surprised at finding L.F. at home the day after the November

incident, even though he had brought two witnesses with him to the

house to protect himself against her false accusations. 6 RR 92, 110.

     The jury ultimately found Appellant guilty of assaulting L.F. as

charged in the information. 6 RR 148.




                                                                        11
                   Summary of the State’s Argument

     The evidence is legally sufficient to sustain the jury’s verdict

that Appellant caused his wife bodily injury to her neck, sides, and

back by pinching her. Appellant’s argument to the contrary overlooks

evidence in the record, particularly on his wife’s 911 call and in the

testimony of the responding officers.




                                                                   12
                       Argument & Authorities

                                  Issue
         (Sufficiency: linking injuries to Appellant’s conduct)

        The evidence is legally sufficient to establish that
        Appellant caused the victim bodily injury.
        Appellant’s argument to the contrary overlooks
        evidence in the record, particularly on his wife’s 911
        call and in the testimony of the responding officers.

I. Standard of review

     In determining whether the evidence is sufficient, a reviewing

court views all the evidence in the light most favorable to the State

and determines whether any rational trier of fact could have found

the essential elements of the offense beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307, 318 (1979); Brooks v. State, 323
S.W.3d 893, 895 (Tex. Crim. App. 2010). It remains the jury’s

responsibility to fairly resolve conflicts in the testimony, weigh the

evidence, and to draw reasonable inferences from basic to ultimate

facts. Jackson, 443 U.S. at 319. The jury is the sole judge of

credibility and weight to be attached to the testimony of witnesses.

Jackson, 443 U.S. at 319; Temple v. State, 390 S.W.3d 341, 360 (Tex.

Crim. App. 2013). When the record supports conflicting inferences,

the court must presume that the jury resolved the conflicts in favor of


                                                                    13
the verdict and defer to that determination. Jackson, 443 U.S. at 326;

Temple, 390 S.W.3d at 360. The reviewing court evaluates all of the

evidence in the record, whether properly or improperly admitted,

direct or circumstantial, and determines whether the evidence

supports the verdict when viewed in the light most favorable to that

verdict. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).

II. The evidence is sufficient to show Appellant caused bodily
    injury

     Section 22.01 of the Texas Penal Code defines the offense of

assault as “intentionally, knowingly or recklessly” causing “bodily

injury to another, including the person’s spouse.” Tex. Penal Code

§ 22.01(a)(1). The Texas Penal Code further defines “bodily injury” as

“physical pain, illness, or any impairment of physical condition.” Tex.

Penal Code § 1.07(a)(8). This definition appears to be purposefully

broad and seems to encompass even relatively minor physical

contacts so long as they constitute more than mere offensive touching.

Lane v. State, 763 S.W.2d 785, 786 (Tex. Crim. App. 1989); Arzaga v.

State, 86 S.W.3d 767, 778–79 (Tex. App.—El Paso 2002, no pet.).

     In the instant case, there was a great deal of evidence from

which the jury could rationally find that Appellant caused his wife


                                                                    14
bodily injury. As is more fully shown below, the State presented

testimony and exhibits showing that L.F. sustained red marks in

several places on her body, that these marks resulted from his

pinching her, and that these marks were painful.

     First, there was evidence of red marks. L.F. herself testified

that she remembered having visible marks on her neck. 5 RR 69.

Whether characterized as scratches, abrasions, welts, or reddening,

both officers observed the red marks on L.F.’s neck. 5 RR 27, 48, 54.

Officer Newton also saw red marks on her right side and the right

side of her back. 5 RR 27, 28. And the jury was able to view the

photographs depicting the red marks on L.F.’s neck, side, and back.

SX 1-7. Moreover, Appellant acknowledged that L.F. had marks on

her. He volunteered that fact to Officer Newton before the officer had

talked to L.F. 5 RR 28. Even at trial, Appellant’s testimony implicitly

acknowledged that L.F. had sustained marks during the November

incident as he offered an explanation for every location where L.F.

had red marks, whether it was backing into a switch plate or their

three-year-old pushing off L.F.’s neck.




                                                                    15
     There was also ample evidence for the jury to reject Appellant’s

account of these injuries in favor of the State’s theory that Appellant’s

pinching was the cause of these red marks. The jury heard L.F. tell

the 911 operator that Appellant pinched her in the neck. SX 8-1 at

01:03. Officer Rollins also testified that L.F. told him that night that

Appellant caused the marks on her neck. 5 RR 54. In addition, L.F.

testified at trial that Appellant pinched her in the stomach, side, and

back. 5 RR 66. And Officer Newton, who had seen injuries on her

neck, back, and side, further corroborated L.F.’s account when he

testified that L.F. had reddened areas in the same places where she

had told him she had been pinched. 5 RR 47. Also, Officer Newton

specifically testified that the marks he saw on her side were

consistent with marks caused by pinching. 5 RR 27. Further, it was

not surprising that Officer Newton characterized these marks as

“scratches.” When the prosecutor showed L.F. the photographs taken

of her that evening and asked her to explain how Appellant had

caused those marks, she testified that Appellant had “dug his fingers




                                                                      16
in.” 5 RR 67. This evidence was sufficient to establish that Appellant

caused L.F. bodily injury.1

      Even if red marks caused by digging one’s fingers in were not

alone sufficient to constitute “bodily injury,” there was also evidence

that these marks were painful. L.F. was asked at trial if Appellant’s

pinching her and using the dental tool caused her pain, and she

answered, “Yes.” 5 RR 68. In addition to L.F.’s testimony, Officer

Newton testified that the visible injuries captured in the State’s

photographs looked painful. 5 RR 30. And L.F. told him that night

that they were painful. 5 RR 30. He also documented in his report

that she had complained of pain and abrasions. 5 RR 29-30. This

testimony is sufficient to sustain the jury’s guilty verdict. See Harris

v. State, 164 S.W.3d 775, 785 (Tex. App.—Houston [14th Dist.] 2005,

pet. ref ’d) (rejecting appellant’s challenge to sufficiency of causation

and bodily injury when victim only had reddish marks around her

neck and scratches and did not require medical attention).


  The fact of a physical intrusion on the body in the form of a cut or scrape can
1

itself be sufficient evidence of the associated physical pain necessary to show
“bodily injury.” Goodin v. State, 750 S.W.2d 857, 859 (Tex. App.—Corpus Christi
1988, pet. ref'd) (citing Bolton v. State, 619 S.W.2d 166, 167 (Tex. Crim. App.
1981)).



                                                                              17
     Appellant’s arguments to the contrary ignore crucial evidence in

the record. In arguing that there was no testimony linking the

redness on L.F.’s neck to any of his acts, Appellant ignores the 911

call where L.F. stated that Appellant pinched her in the neck. In

arguing that the injuries to her side and back were insufficient, he

relies solely on the officer’s characterization of these injuries as

“scratches” and asserts that pinching and poking with the dental tool

cannot account for scratches. But Appellant neglects to consider L.F.’s

testimony that when he was pinching her, he was digging his fingers

in to her, which if he had any nails at all, could leave marks that

resembled scratches. Moreover, the jury viewed the photographs for

themselves and could have rejected the officer’s description of the

marks as “scratches,” but still believed his testimony that the marks

on L.F.’s side were consistent with pinching.

     As to Appellant’s argument that L.F.’s testimony concerning

pain was insufficient, he ignores Officer Newton’s testimony that the

marks looked painful to him and that L.F. told him they were painful

and was complaining of pain. Given this evidence, the jury could

rationally conclude that the marks were physically, and not just



                                                                     18
emotionally, painful. See In re I.L., 389 S.W.3d 445, 456 (Tex. App.—

El Paso 2012, no pet.) (finding evidence sufficient to establish bodily

injury from testimony that the victim had red marks and swelling,

was in pain and crying as a result of the incident and where

photographs were consistent with the physical altercation).

     Appellant’s reliance on In re M.C.L., 110 S.W.3d 591, 600 (Tex.

App.—Austin 2003, no pet.) is unavailing given his failure to consider

all of the evidence in the light must favorable to the jury’s verdict.

Because the evidence is sufficient, Appellant’s sole issue should be

overruled.




                                                                    19
                               Prayer

     Appellant’s trial was without prejudicial error. The State prays

that this Court will affirm Appellant’s conviction and sentence.


                                        Respectfully submitted,


                                        Greg Willis
                                        Criminal District Attorney
                                        Collin County, Texas

                                        John R. Rolater, Jr.
                                        Asst. Criminal District Attorney
                                        Chief of the Appellate Division

                                        /s/ Emily Johnson-Liu
                                        Emily Johnson-Liu
                                        Asst. Criminal District Attorney
                                        2100 Bloomdale Rd., Suite 200
                                        McKinney, TX 75071
                                        State Bar No. 24032600
                                        (972) 548-4331
                                        FAX (214) 491-4860
                                        ejohnson-liu@co.collin.tx.us




                                                                     20
                        Certificate of Service

     The State has e-served counsel for Appellant, the Honorable

Charles Baruch, through the eFileTexas.gov filing system and sent a

courtesy copy by e-mail to baruchesq@aol.com on this, the 14th day of

May 2015.

                                 /s/ Emily Johnson-Liu
                                 Assistant Criminal District Attorney


                     Certificate of Compliance

     This brief complies with the word limitations in Texas Rule of

Appellate Procedure 9.4(i)(2). In reliance on the word count of the

computer program used to prepare this brief, the undersigned attorney

certifies that this brief contains 3,568 words, exclusive of the sections

of the brief exempted by Rule 9.4(i)(1).

                                 /s/ Emily Johnson-Liu
                                 Assistant Criminal District Attorney




                                                                     21